Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

      Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	The independent claim 1 from U.S. Application 17/480,661 is compared with independent claim 1 of U.S. Patent No. 11,132,251, which is shown below.

U.S. Application 17/480,661
U.S. Patent No. 11,132,251
 for each of the data units: obtaining a corresponding address of the data unit
 for each of the data units: obtaining a corresponding address of the data unit
 and rotating the data unit based on said corresponding address of the data unit by bit shifting the data unit to generate a rotated data unit
 and rotating the data unit based on said corresponding address of the data unit by bit shifting the data unit to generate a rotated data unit
and generating the checksum for the data object based on said rotated data units
and generating the checksum for the data object based on said rotated data units



Claim 1 of U.S. Application 17/480,661 is rejected on the ground of statutory type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,132,251. 
       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  EA   
           12/13/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112